Case 3:20-cv-00840-DJH-CHL Document 1 Filed 12/16/20 Page 1 of 4 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY
                               LOUISVILLE DIVISION
                                 [Electronically Filed]

GARY L. HORNBACK                             )
                                             )
                      PLAINTIFF              )
                                             )
v.                                           )       Civil Action No.     3:20-CV-840-DJH
                                             )
AMAZON.COM SERVICES, LLC; and                )
MITCHELL B. ROEDER                           )
                                             )
                      DEFENDANTS             )
                                             )
                                             )

                          DEFENDANTS’ NOTICE OF REMOVAL

        Defendants, Amazon.com Services, LLC and Mitchell B. Roeder (“Defendants”),

pursuant to 28 U.S.C. §1446, hereby give notice of removal of this action from the Jefferson

Circuit Court, Louisville, Kentucky, to the United States District Court for the Western District

of Kentucky, Louisville Division, and allege as follows:

        1.     On September 23, 2020, Plaintiff, Gary L. Hornback (“Plaintiff”), filed the instant

action against Defendants, Amazon.com Services, LLC (“Amazon”) and Mitchell B. Roeder

(“Roeder”) (“the Suit”). (See a copy of the underlying pleadings, attached hereto as Exhibit 1.)

        2.     The Suit alleges tort claims against Defendants stemming from a motor vehicle

accident that occurred on September 24, 2018, in which Plaintiff alleges that he suffered personal

injuries and other damages. (Id.)

        3.     At all times relevant herein, Plaintiff was and is a citizen of Kentucky, residing in

Jefferson County, Kentucky. (See Exhibit 1, Plaintiff’s Complaint, ¶1.)




                                                 1
11386290v.1
Case 3:20-cv-00840-DJH-CHL Document 1 Filed 12/16/20 Page 2 of 4 PageID #: 2




        4.      At all times relevant herein, Amazon was and is a limited liability company

incorporated in Delaware, with its principal place of business in Seattle, Washington. Amazon’s

only member is Amazon.com, Inc., which is also incorporated in Delaware and also has its

principal place of business in Seattle, Washington. Thus, no members of Amazon are citizens of

Kentucky.

        5.      At all times relevant herein, Roeder was and is a citizen of Indiana, residing in

Clark County, Indiana. (See Exhibit 1, Plaintiff’s Complaint, ¶3.)

        5.      Liberty Insurance Corporation (“Liberty”) has a Motion to File Intervening

Complaint pending in the Suit, and at all times relevant herein Liberty was and is incorporated in

Illinois with its principal place of business in Illinois. (See Exhibit 1.)

        6.      Both Defendants were served and timely filed an Answer to Plaintiff’s Complaint

on October 22, 2020. (Id.) In conjunction with serving their Answer, Defendants served

Interrogatories, Requests for Production of Documents and a Request for Admission to Plaintiff

on October 22, 2020. (See discovery requests, attached hereto as Exhibit 2.)

        7.      The single Request states, “Please admit that the amount of damages you intend to

seek in this matter exceeds the sum or value of $75,000, exclusive of interest and costs.” (See

Exhibit 2, p. 9.)

        8.      To date, Plaintiff has failed to respond to the Request for Admission. Thus,

pursuant to the Kentucky Rule of Civil Procedure 36.01(2), Plaintiff is deemed to have admitted

that the amount in controversy in this action exceeds or will exceed $75,000, exclusive of costs

and interest. Id. See also Abrams vs. Dakkota Integrated, Sys., LLC, 2014 U.S. Dist. LEXIS

74417 (W.D. Ky. 2014); Rose v. Rawlins, 358 S.W.2d 538, 539-40 (Ky. 1962); Foote v. Applied




                                                   2
11386290v.1
Case 3:20-cv-00840-DJH-CHL Document 1 Filed 12/16/20 Page 3 of 4 PageID #: 3




Card Bank, 2008 Ky. App. Unpub. LEXIS 1222, 2008 WL 5429544 (Ky. Ct. App. Dec. 31,

2008).

         9.    Moreover, as explained above, diversity of citizenship exists between Plaintiff

and Defendants, as well as proposed Intervening Plaintiff, Liberty.

         10.   As such, this Court has original jurisdiction over the above-styled action, pursuant

to the provisions of 28 U.S.C. §1332(a)(c), because Defendants are not citizens of Kentucky,

diversity of citizenship exists between the parties and because the amount in controversy exceeds

Seventy-Five Thousand Dollars and Zero Cents ($75,000.00), exclusive of interest and costs.

Therefore, this removal is proper, pursuant to 28 U.S.C. §1441(a).

         WHEREFORE, Defendants, Amazon.com Services, LLC and Mitchell B. Roeder, give

Notice of Removal of this action from the Jefferson Circuit Court, Louisville, Kentucky, to the

United States District Court for the Western District of Kentucky, Louisville Division.

Defendants demand a constitutional jury to try this cause.


                                      Respectfully submitted,

                                      /s/Lynsie Gaddis Rust
                                      Lynsie Gaddis Rust
                                      Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
                                      100 Mallard Creek Road, Suite 250
                                      Louisville, Kentucky 40207
                                      PH: 502-238-8500
                                      FX: 502-238-7995
                                      lynsie.rust@wilsonelser.com
                                     Counsel for Defendants




                                                3
11386290v.1
Case 3:20-cv-00840-DJH-CHL Document 1 Filed 12/16/20 Page 4 of 4 PageID #: 4




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 16, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice electronic filing to the
following:

Matt Feltner
Larry Shelton
Caldwell & Feltner Law Offices, PLLC
P. O. Box 3073
London, Kentucky 40743
Counsel for Plaintiff

Timothy J. Walker
Fogle Keller Walker, PLLC
300 East Main Street, Suite 400
Lexington, KY 40507
Counsel for Liberty Insurance Corporation
(Motion to File Intervening Complaint pending)



                                            /s/Lynsie Gaddis Rust
                                            Counsel for Defendants




                                                 4
11386290v.1
